EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A portable device for measuring a plurality of electromyographic signals of a user, said portable device comprising: 
a first support layer comprising detection means including a plurality of electrodes configured to be the user on at least one muscle, or part thereof, and configured to acquire the plurality of electromyographic signals, said first support layer being incorporated in or attached to a wearable item of clothing including an armband, a strap for an upper or lower limb of a body of the user, an abdominal band, a trousers or a shirt; 
a plurality of second support layers mechanically and electrically attached in a detachable manner to the first support layer by means of electro-conductive couplings; 
a first master electronic unit; 
each second support layer of the plurality of second support layers including an electronic module that comprises: an amplification unit, a filtering unit and a multiplexing unit to condition the plurality of aplurality of electromyographic signals to a digital format, and a transmission unit to transmit the conditioned and digitized plurality of electromyographic signals to the first master electronic unit through a communication channel; 
the plurality of second support layers further being 
of each second support layer of the plurality of second support layers and to transmit the plurality of electromyographic signals to a control unit for monitoring thereof.
3. (Currently Amended) The device according to claim 1, further comprising at least one additional second support layer mechanically and electrically attached in a detachable manner to the first support layer by means of electro-conductive couplings, the at least one additional second support layer being remote from the plurality of second support layers and comprising a second master electronic unit, wherein the control unit is configured to monitor the plurality of electromyographic signals received from the first master electronic unit and from the second master electronic unit.
5. (Currently Amended) The device according to claim 1, further comprising in a periphery electro-conductive coupling elements to be mechanically and electrically coupled to one or more portable devices to increase an electromyographic signal detection area, wherein the control unit is configured to monitor the plurality of electromyographic signals received from the first master electronic unit.
9. (Currently Amended) The device according to claim 6, further comprising a warning unit, embedded in the control unit, configured to emit indications associated with changes in a prefixed muscle pattern, based at least on muscle co-activation or fatigue indices, the muscle co-activation or fatigue indices being obtained during a processing of the plurality of electromyographic signals previously performed in a time, frequency or spatial domain, the warning unit including at least one of a Light Emitting Diode or a loudspeaker.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Beck et al. (US 2010/0317958) in view of Longinotti-Buitoni et al. (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791